Citation Nr: 1636331	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  06-16 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for a generalized anxiety disorder (GAD).

2.  Entitlement to an evaluation in excess of 10 percent for right knee chondromalacia.

3.  Entitlement to an evaluation in excess of 10 percent for right knee arthritis.

4.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) due to GAD.

5.  Entitlement to TDIU due to service-connected disabilities other than GAD.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran had active service in the Army from July 1965 to July 1967, including service in the Republic of Vietnam for which he was awarded a Combat Infantryman Badge (CIB).  The Veteran also had active service in the Marine Corps from June 1968 to February 1970 and from July 1970 to May 1976, including service for which he was awarded a Combat Action Ribbon (CAR).

These matters come before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) San Juan, Puerto Rico, Regional Office (RO).

The Veteran's claims for an increased rating for his right knee chondromalcia and service connection for right knee arthritis were previously before the Board in May 2009, September 2011 and June 2014 and were remanded for additional evidentiary development.  The Veteran's claim for entitlement to service connection for right knee arthritis was granted by a February 2015 rating decision.  There is no disagreement of record concerning the rating provided for this issue; however, the Board finds that this rating is part and parcel of the Veteran's appeal for a higher rating for his service-connected right knee disability and will be considered herein.

The Veteran was afforded a Travel Board hearing in April 2016 concerning the issues of an increased rating for an acquired psychiatric disorder and entitlement to a TDIU.  The transcript has been associated with the claims file. 

The issue of entitlement to TDIU for disabilities other than GAD is remanded to the AOJ.  The Veteran will be informed if he needs to take any further action.


FINDINGS OF FACT

1.  The Veteran's symptoms of GAD cause total occupational and social impairment.

2.  The Veteran's service-connected right knee disability has manifested in arthritis and pain without compensable loss of range of motion; there is no objective evidence of lateral instability or recurrent subluxation or locking.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 100 percent rating for GAD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a disability rating in excess of 10 percent for right knee chondromalacia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2015).

3.  The criteria for a disability rating in excess of 10 percent for right knee arthritis, but no more, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2015).

4.  The appeal as to entitlement to TDIU with regard to the Veteran's GAD is moot.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

With regards to the claims for an increased rating for GAD, the Board notes that as this issue is resulting in a full grant of benefits, no additional notice or duty to assist is required.

Here, the Veteran was sent a letter in August 2005 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  A March 2006 letter provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record, including testimony provided at an April 2016 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Regulations and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2015); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2015); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2015); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2015).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and the demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

The Board has reviewed all the evidence in the claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Increased Rating, GAD

The Veteran's GAD has been rated as 50 percent disabling under Diagnostic Code 9411.  38 C.F.R. § 4.130.  Under this code section, a 70 percent disability evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted where the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

In accordance with the General Rating Formula for Mental Disorders, a 100 percent rating is applicable if the manifestations of the service-connected psychiatric disorder result in total occupational and social impairment.  Although the Rating Formula lists specific symptoms that are indicative of total impairment, the United States Court of Appeals for Veterans Claims has held that the symptoms listed in the Rating Formula are only examples, and that evidence of those specific symptoms is not required to show that the veteran is totally disabled.  In rating a mental disability VA is required to consider all symptoms that affect his social and occupational functioning, and not limit consideration to those symptoms listed in the Rating Formula.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In other words, the primary consideration is whether the manifestations of the service-connected psychiatric disorder result in total social and occupational impairment, regardless of whether the veteran demonstrates those symptoms listed in the Rating Formula. 

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.  

The Board notes that where entitlement to compensation has already been established and an increase in the disability is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM IV)).  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2015).  

Turning to the evidence of record, the Veteran was afforded VA examinations in June 2013 and May 2014.  The examiners found that the Veteran's psychiatric disability manifested in anxiety, with poor insight and judgment and euthymic mood and affect.  Both examiners indicated that the Veteran's psychiatric disability was not severe enough to him from preclude working.

A medical report for a VA patient on fee-based treatment dated November 2013 indicates that the Veteran is totally and permanently disabled for any type of work and his condition is chronic and permanent.  A March 2015 Disability Benefits Questionnaire (DBQ) from the same private provider indicates that the Veteran is totally occupationally and socially impaired due to his psychiatric disability due to his inability to interact with his co-workers, suspiciousness and poor impulse control.  The provider indicated that the Veteran had anxiety; suspiciousness; near-continuous panic or depression; chronic sleep impairment; memory loss for names of close relatives, own occupation or own name; impairment of short and long term memory; difficulty in understanding complex commands; impaired judgment and abstract thinking; difficulty(and inability) in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances; suicidal ideation; spatial disorientation; impaired impulse control and obsessional rituals.

In summary, the medical evidence indicates that the Veteran's GAD more nearly approximates total occupational and social impairment.  In this regard, the Board finds the DBQ from the private provider to be more probative than the two VA examination reports which provided only a cursory description of the Veteran's symptoms and contained opinions without rationale as to why the Veteran's psychiatric disability was not severe enough to preclude him from working.  Although the medical evidence does not clearly reflect the symptoms listed in the criteria for a 100 percent rating, in rating a mental disability VA is required to consider all the symptoms that affect social and occupational functioning, not just the specific symptoms listed in the Rating Schedule.  The presence of all of those symptoms is not required.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Moreover, where there is a question as to which of two evaluations apply, the higher evaluation will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Thus, the Board finds that his fee-based, private provider's conclusion that the Veteran is totally disabled due to his GAD to be the most probative evidence of record and indicates that the Veteran's condition more closely approximates the criteria for the 100 percent evaluation.

Increased Rating, Right Knee

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2015) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2015).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated  functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Id. Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015). 

Throughout the rating period on appeal, separate 10 percent disability rating have been assigned for the Veteran's right and left knee disabilities under Diagnostic Codes 5010-5260 and 5257.  

Under Diagnostic Code 5003, arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a disability rating of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  With any form of arthritis, painful motion is an important factor.  It is the intention of the rating schedule to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Limitation of flexion of the leg to 60 degrees warrants a noncompensable disability rating.  Limitation of flexion of the leg to 45 degrees warrants a 10 percent disability rating.  A 20 percent disability rating requires that flexion be limited to 30 degrees.  A 30 percent disability rating requires that flexion be limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of either leg to 5 degrees warrants a noncompensable disability rating.  A 10 percent disability rating requires that extension be limited to 10 degrees.  A 20 percent disability rating requires that extension be limited to 15 degrees.  A 30 percent disability rating requires that extension be limited to 20 degrees.  A 40 percent disability rating requires that extension be limited to 30 degrees.  A 50 percent disability rating requires that extension be limited to 45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Under Diagnostic Code 5257, a 10 percent disability rating may be assigned for slight recurrent subluxation or lateral instability.  When moderate, a 20 percent disability rating may be assigned, and when severe, a 30 percent disability rating  may be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

As noted above, separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition. See Esteban, 6 Vet. App. at 262.  The VA Office of General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating is based upon additional disability.  Subsequently, in VAOPGCPREC 9-98, the VA General Counsel further explained that if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (which finds that separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint).

The Veteran filed an informal claim in July 2005 for an increased rating for his right knee.

Turning to the evidence of record, VA knee x-rays from April 2005 and June 2005 were noted as normal.

Private treatment records dated September 2005 indicate that the Veteran could fully extend and flex his knee to about 120 degrees with anterior crepitus.  A November 2005 treatment note indicates mild degenerative changes with no internal derangement except for mild effusion compatible with chondromalacia.

In October 2005, the Veteran was afforded a VA examination.  His right knee had flexion from 0 to 140 degrees, painful in the last 10 degrees with no functional loss; extension to 0 degrees, painful in the last 10 degrees with no functional loss.  Stability testing was negative, McMurray's testing was negative.  

A June 2007 x-ray shows mild enthesopathic changes of the knee.  A June 2007 VA treatment record indicates that the Veteran had no deformities, no edema, no erythema, and adequate range of motion in the right knee.

An August 2009 private treatment provider letter indicates that the Veteran's knee pain had grown worse.  An August 2009 VA treatment record indicates that the Veteran had no swelling and no tenderness on palpation of the right knee; there was crepitance.

In February 2010, the Veteran was afforded an additional VA examination.  The summary of joint symptoms indicated by the Veteran included giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion and cramps.  The episodes of dislocation or subluxation were several times a week with locking episodes daily or more often.  There was no effusion and symptoms of inflammation were warmth, swelling and tenderness.  Flare-ups were severe and occurred more than twenty times per year.  On objective examination, there was crepitation with clicks or snaps and grinding but no instability, no patellar abnormality and no meniscus abnormality.  Range of motion was from 0 to 140 degrees but there was objective evidence of pain following repetitive motion.  There was no radiographic evidence of degenerative joint disease.

A March 2010 VA treatment note indicates that in the right knee there was no effusion, no erythema, no warmth and tenderness medially.  There was no instability.  A May 2010 VA treatment record indicates that the bilateral knees had mild varus; no effusion, erythema or warmth; a tender patellar tendon; crepitus; and no instability.

The Veteran was afforded an additional October 2011 VA examination.  Right knee flexion ended at 110 degrees with pain beginning at 100 degrees.  Right knee extension ended at 0 degrees with no objective evidence of painful motion.  There was no indication of additional impairment with repetitive testing.  There was no instability on testing and no recurrent patellar subluxation/dislocation.  The Veteran had no meniscal condition and no history of knee surgery.  The Veteran's gait was normal and he was not using assistive devices at the time of the examination.  There was no x-ray evidence of patellar subluxation.  X-rays dated October 2011 indicated minimal degenerative changes. 

The Veteran was afforded an additional VA examination in July 2014.  Flexion was to 115 degrees to include as where objective evidence of painful motion began; extension was to 0 degrees with no painful motion.  The results were the same with repetitive motion.  There was no indication of instability on testing and no evidence or history of recurrent patellar subluxation or dislocation.  The Veteran had no history of knee surgery.  The Veteran used a one point cane and a right knee brace.  The Veteran had arthritis by x-ray evidence but no evidence of patellar subluxation.  The examiner indicated that the Veteran did not have a flare-up at the time of the examination so he was unable to measure any change in a previously recorded baseline.  The examiner indicated that there was evidence of pain at the time of the examination and that during a flare, pain could significantly limit functional ability.  Additionally, the examiner indicated that the Veteran's right knee disability did not impact his ability to work.

Any other treatment records during the relevant period not delineated herein have been reviewed but are redundant of the records noted.

The Veteran's knee disability has been rated as 10 percent disabling for arthritis of the knee substantiated by X-ray findings with limitation of motion that is less than compensable under Diagnostic Code 5260.  The evidence of record for the period of the appeal shows the limitation of flexion of the Veteran's leg bilaterally has never been determined to be 45 degrees or less and extension has not been determined to be 10 degrees or more.  Consequently, a compensable disability rating is not warranted under either Diagnostic Code 5260 or 5261.  The Board has appropriately considered additional functional limitation due to factors such as pain and weakness, but the objective evidence still fails to show a disability picture more nearly approximating the next higher evaluation for limited motion of the knees when considering objective evidence of painful motion.  See DeLuca, 8 Vet. App. at 202; Mitchell, 25 Vet. App. at 32; see also 38 C.F.R. §§ 4.40, 4.45 (2015).

The Board has also considered whether any alternate diagnostic code provisions might afford a higher disability rating for the Veteran's disabilities.  However, as ankylosis and impairment of the tibia are not shown, Diagnostic Codes 5256 and 5262 do not apply.  

As noted above, the Veteran currently has a separate disability rating under Diagnostic Code 5257 for instability; however, the VA examinations specifically found that there was no instability or subluxation of the right knee.  Although it was noted that the Veteran used a brace for his knees, there has been no testing indicating instability.  There is no competent evidence (clinical findings) of record to the contrary, which is, showing that the Veteran does have knee instability/subluxation.  In any case, he is currently evaluated as 10 percent disabled for slight instability/subluxation of each knee.  Thus, the Board finds that the preponderance of the evidence is against a higher disability rating for instability/subluxation.

Alternatively, Diagnostic Code 5258 provides a 20 percent disability rating when the evidence demonstrates semilunar cartilage which is dislocated, with frequent episodes of "locking," pain, and effusion into the joint.  In this case, there is no indication of dislocation or locking and, thus, Diagnostic Code 5258 is not helpful to the Veteran.

Further regarding separate ratings, the Board again acknowledges VAOPGCPREC 9-2004 (September 17, 2004), where it was held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  However, in the present case, the medical findings do not establish loss of either knee flexion or extension to a compensable degree.  Thus, assignment of separate disability ratings for limitation of flexion and extension is not warranted.

In sum, for the reasons discussed, a disability rating in of 10 percent for arthritis is warranted but in excess of 10 percent for instability is not warranted.  As the level of severity of his disabilities has remained relatively stable according to the available evidence throughout the claim, staged ratings are not for application.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the Board finds that neither the first nor second Thun element is satisfied here.  The Veteran's service-connected  knee disability is manifested by signs and symptoms such as pain and a slight loss of range of motion.  These signs and symptoms are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the knee and leg provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 2560, 5261 (providing ratings on the basis of ankylosis and limited flexion and extension).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's knee disability because the rating criteria contemplate his symptomatology.  Thun, 22 Vet.App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, as described above, medical opinions of record indicate that the Veteran is not unemployable due to his service-connected knee disability.  The Board finds, therefore, that the Veteran's service-connected knee disability does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, referral for consideration of extraschedular rating is not warranted.

TDIU

The Veteran's claim of entitlement to a total disability based on individual unemployability on the basis of his psychiatric disability has been rendered moot by the award of a 100 percent schedular evaluation for GAD.  See Bradley v. Peake, 22 Vet. App. 280 (2008).

The United States Court of Appeals for Veterans Claims (Court) has recognized that a 100 percent rating under the Schedule for Rating Disabilities means that a Veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990).  Thus, if VA has found a Veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that Veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100 percent schedular rating was awarded for the same period). 

Accordingly, there is no question or controversy for consideration by the Board with regard to TDIU but only with regard to the service-connected GAD.  See Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2011). 





	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an evaluation of 100 percent for service-connected GAD is granted, subject to regulations applicable to the payment of monetary benefits.

Entitlement to TDIU due to GAD is moot, and the appeal of that issue is dismissed.


REMAND

The Veteran alleged in an October 2013 VA Form 21-8940 that he was totally occupationally disabled due to all of his service-connected disabilities.  It does not appear that the TDIU issue, with regard to disabilities other than GAD, has been adjudicated by the AOJ as the August 2014 rating decision and May 2015 statement of the case did not provide any analysis concerning the Veteran's other service-connected disabilities in relation to TDIU.  The Veteran is service-connected for migraine, diabetes mellitus, the right knee disability considered herein, tinnitus, peripheral neuropathy of all four extremities, and left ear hearing loss.  The Board finds that a remand is required. 

Accordingly, these matters are hereby REMANDED for the following action:

1.  The AOJ should review the evidence and determine whether further development is warranted for a TDIU for disabilities other than GAD.  The AOJ should take any additional development as deemed necessary.
 
2.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them an appropriate time period  for response.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


